ORDER

PER CURIAM
Sunshine Villas Land Holding Company, LLC (“Appellant”) appeals from the trial court’s judgment following a bench trial granting Bank of Bloomsdale’s (“Respondent’s”) request for reformation and denying all other relief sought by the parties. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have. been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.. .
The judgment is affirmed pursuant to Rule 84.16(b).